UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        6/29/2021
Maria Swelam,

                              Plaintiff,
                                                          1:21-cv-02905 (SDA)
                  -against-
                                                          ORDER
Daniel Pelletier and Transport Sylvester &
Forget, Inc.,

                              Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. The deadline to file an amended pleading is July 30, 2021.

      2. The deadline for the completion of fact discovery is October 29, 2021.

      3. The deadline for the completion of expert discovery is December 31, 2021.

      Extensions shall be granted for good cause shown.

SO ORDERED.

DATED:        New York, New York
              June 29, 2021

                                              ______________________________
                                              STEWART D. AARON
                                              United States Magistrate Judge
